COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-06-262-CR



STEPHEN RAY SMITH	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 355TH DISTRICT COURT OF HOOD COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Stephen Ray Smith 
attempts to appeal his conviction for theft of over $100,000 and under $200,000.  The jury found Appellant guilty and assessed his punishment at ninety-nine years’ confinement and a fine of $10,000.  The trial court sentenced him accordingly.  We dismiss the appeal for want of jurisdiction.

Pursuant to rule 26.2 of the rules of appellate procedure, a notice of appeal must be filed within thirty days after the day sentence is imposed, or within ninety days after the day sentence is imposed if the defendant files a timely motion for new trial.  
Tex. R. App. P. 26.2(
a).  Appellant’s sentence was imposed on May 24, 2006.  No timely motion for new trial was filed,
(footnote: 2) so Appellant’s notice of appeal was due June 23, 2006, but was filed July 21, 2006
. 

On July 31, 2006, we notified Appellant of the apparent untimeliness of the notice of appeal and stated we would dismiss the appeal unless we received a response showing grounds for continuing the appeal.  
See
 
Tex. R. App. P. 
44.3.  Appellant did not file a response.

Because Appellant’s notice of appeal was untimely, we have no jurisdiction over this appeal.  
See Olivo v. State
, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996); 
see also Slaton v. State
, 981 S.W.2d 208, 209-10 (Tex. Crim. App. 1998).  Accordingly, we dismiss this appeal for want of jurisdiction.
 
 

PER CURIAM



PANEL D:  HOLMAN, GARDNER, and WALKER, JJ.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED:  August 31, 2006

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.


2:On July 21, 2006, Appellant filed an untimely motion for new trial.  
See
 
Tex. R. App. P.
 21.4(a) (providing that a motion for new trial must be filed no later than thirty days after the date the trial court imposes sentence in open court).